Citation Nr: 1435136	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-37 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent for patellofemoral degenerative joint disease of the left knee (previously chondromalacia patella, left knee).  

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee partial anterior cruciate ligament tear with thinning cartilage.  

3.  Entitlement to service connection for a right knee disability, including right knee patellofemoral syndrome and degenerative joint disease, claimed as secondary to the service-connected left knee disabilities.

4.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to the service-connected left knee disabilities. 

5.  Entitlement to service connection for hypertension, claimed as secondary to the service-connected left knee disabilities.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 until March 1982 with subsequent National Guard service, including active duty for training (ACDUTRA) in June 1996.  

The issues of entitlement to increased ratings for the Veteran's service-connected left knee disabilities and entitlement to service connection for a low back disability and right knee disability come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The remaining issues of entitlement to service connection for diabetes mellitus and hypertension come before the Board on appeal from an April 2008 rating decision issued by the RO. 

In an October 2008 rating decision, the RO granted a separate 10 percent rating for left knee partial anterior cruciate ligament tear with thinning cartilage.  The Board previously found that this action by the RO in effect resulted in a separate rating for a symptom which was considered part and parcel of or associated with the already service-connected left knee disability.  As such, the Board previously found that the issue was still in appellate status and continued to include it on the title page.  

In October 2012, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge via videoconference; a transcript of that hearing is of record.  The record was held open for 60 days until December 17, 2012 for the submission of additional evidence.  

In November 2013, this matter was previously before the Board and remanded for further development.

In an April 2014 rating decision, the Agency of Original Jurisdiction (AOJ), in pertinent part, granted service connection for a thoracolumbar spine disability.  

In June 2014, the AOJ associated a new medical opinion addressing the right knee claim with the electronic claims file.  The AOJ has not indicated that it has considered such pertinent evidence.  The Board further notes that additional VA medical records have also been associated with the claims file following the April 2014 supplemental statement of the case.  The Veteran would normally be prejudiced by the Board's review of this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).  However, as the Board is granting this issue, the Veteran is not prejudiced by the Board's review.  

The issues of entitlement to service connection for hypertension and diabetes mellitus, as well as, for increased ratings for patellofemoral degenerative joint disease of the left knee and left knee partial anterior cruciate ligament tear with thinning cartilage are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDING OF FACT

Resolving all doubt in favor of the Veteran, the right knee disability is etiologically related to the Veteran's service-connected left knee disability.    


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's grant of service connection for a right knee disability's is a completely favorable decision.  As such, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

Service Connection for a Right Knee Disability

The Veteran contends that his claimed right knee disorder developed due to his service-connected left knee disability, including because his left knee caused him to fall and injure his right knee.  

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that effective October 10, 2006, before the Veteran filed his claim, the provisions of 38 C.F.R. § 3.310 were changed to state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

Service treatment records showed that the Veteran injured his left knee in June 1996, while on ACDUTRA, when he jumped down from a trailer.  In an August 1996 service treatment record, the medical provider noted that the Veteran complained of bilateral knee pain and had a prior diagnosis of bilateral knee chondromalacia.  A November 1996 report of investigation found that the Veteran's chondromalacia of the left knee was a pre-existing condition that was aggravated in the line of duty by the June 1996 left knee injury.  Subsequently, a June 1997 service treatment record similarly documents severe bilateral patellofemoral arthrosis.  

Post service records similarly document complaints of, or treatment for, the knees.  In regards to the left knee, M.C., N.P., in a May 2001 private treatment record, noted that the Veteran presented with complaints of bilateral knee pain.  The Veteran reported that he had injured his left knee in service and had been using his right leg more; he thought his pain was caused by overuse.  A January 2002 VA examiner found degenerative changes of both knees, with a history of trauma to the left knee.  A November 2006 radiology report, by Dr. A.H. Ahmad, showed very mild degenerative changes of the right knee.  Also, an August 2007 VA medical record documents a complaint of right knee pain for a year and a half, but that the Veteran denied having a known injury.

In a June 12, 2008 VA medical record, the Veteran reported that he had injured his left knee in service, had developed similar pain in his right knee in 2003 and has a diagnosis of patellofemoral syndrome of both knees.  

In a December 4, 2008 VA medical record, a VA medical provider noted that the Veteran's "pain in right knee has probably developed secondary to injury of the left knee and obesity."  

In an October 2012 statement, Dr. A.H. Ahmad found that the Veteran's right knee problem was indirectly related to his left knee injury, without explanation as to how he arrived at that opinion.  

The Veteran underwent a VA examination for his right knee disability in February 2014.  Subsequently, in June 2014, that VA examiner opined that the right knee disability was at least as likely as not proximately due to or the result of the service-connected left knee disability.  The VA examiner noted that the Veteran's left knee had been affected by his service and that his claimed right knee later started having problems.

Neither the Veteran, nor the record, indicates that the Veteran had an in-service right knee injury.  Additionally, none of the medical evidence of record supports finding that the Veteran's current right knee disability was directly caused by an in-service disease or injury.  As such, service connection on a direct basis is not warranted.  38 C.F.R. § 3.303.  

However, the Veteran is service-connected for a left knee disability.  He also has a current right knee disability diagnosis, as demonstrated by the record.  Furthermore, although none of the medical opinions address the various service medical provider findings of pre-existing knee chondromalacia, all the medical opinion evidence of record support finding that the current right knee disability developed secondary to the service-connected left knee disability.  As such, giving the Veteran the benefit of the doubt, the Board finds that service connection for a right knee disability, as secondary to the service-connected left knee disability, is warranted.


ORDER

Service connection for a right knee disability is granted.


REMAND

In accordance with the November 2013 remand directives, the AOJ obtained new VA examinations regarding the left knee increased rating claims and the service connection claims for diabetes mellitus and hypertension.  Unfortunately, as will be explained herein, the VA examiners' respective medical opinions and findings were inadequate in addressing these claims.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a remand is necessary in order to obtain addendum opinions that are adequate for adjudication purposes.  Also, the VA examiner for the increased rating claims did not provide adequate findings for rating those disabilities.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board again notes for the sake of clarity that during the October 2012 Board hearing the Veteran's representative clearly indicated that the Veteran was only seeking service connection for his claimed disorders as secondary to his service-connected left knee disabilities.

Increased Ratings for Left Knee Disabilities

Following the November 2013 Board remand, the AOJ obtained a new February 2014 VA examination, which was inadequate for rating purposes.

The United States Court of Appeals for Veteran's Claims (Court) has held that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the February 2014 VA examiner provided contradictory reports - that the Veteran could not perform repetitive movement, but that he also did not have any additional limitation following repetitive use testing.  

When a medical examination report "does not contain sufficient detail," the adjudicator is required to return the report as inadequate for evaluation purposes. Id. at 206; see also 38 C.F.R. § 4.2. Thus, the Board must remand this case as the most recent examination report does not contain the necessary DeLuca findings.  The VA examiner also failed to provide any findings regarding joint stability.

Service Connection for Diabetes Mellitus and Hypertension 

In March 2014, the Veteran underwent a VA examination to determine whether the Veteran's diabetes mellitus, type II, and/or hypertension developed secondary to his service-connected left knee disabilities due to inactivity caused by his left knee disabilities.  However, the VA examiner did not indicate whether the Veteran's service-connected left knee disabilities caused the claimed hypertension.  Also, the VA examiner did not indicate whether the Veteran's diabetes mellitus was caused or aggravated by the service-connected left knee disabilities.  As such, new medical opinions are necessary to address the Veteran's claims.

All Claims

The Board notes that additional VA medical records have been associated with the claims file following the April 2014 supplemental statement of the case.  As the Veteran has not waived AOJ consideration of that evidence, the AOJ should consider such VA medical records in conjunction with the claims.  See 38 C.F.R. § 20.1304.   

Also, the most recent VA medical records associated with claims file are from July 2014, from the Danville VA medical center (VAMC).  Any more recent VA medical records should be associated with the claims file, prior to obtaining the requested VA medical opinions.   See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain VA treatment records from VA Medical Centers in Danville, including the Decatur OPC, (from July 2014 to the present).  All reasonable attempts should be made to obtain such records.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Upon completion of the above, the AOJ should schedule the Veteran for an appropriate VA joints examination by an appropriate medical professional to determine the current extent and severity of his service-connected left knee disability.  

Based on examination findings, including any appropriate testing, as well as a review of the claims file, including treatment records, the Veteran's statements, and a complete copy of this REMAND, the examiner is requested to render opinions as to the following:

All indicated studies, including X-rays and range of motion studies in degrees, should be conducted, and all findings should be reported in detail. Tests of joint motion against varying resistance should be performed. The extent of any incoordination, weakened movement and excess fatigability on use should be described. The examiner should identify any objective evidence of pain or functional loss due to pain. The specific functional impairment due to pain should be identified, and the examiner should assess the extent of any pain.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups. If this is not feasible, the physician should so state and explain why.

The examiner should specifically and clearly note findings on range of motion, bone and/or cartilage impairment, instability, the presence of any ankylosis, and any joint abnormalities.  

A complete explanation for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After all additional VA medical records have been associated with the claims file, the Veteran's entire claims file should be forwarded to the examiner who provided the March 2014 medical opinion regarding the etiology of his claimed (i) hypertension and (ii) diabetes mellitus.  If the March 2014 examiner is not available, the AOJ should arrange for an appropriate medical clinician to render the requested opinions.  

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Based on (prior) examination findings, including any appropriate testing, as well as a review of the claims file, including treatment records, the Veteran's statements, and a complete copy of this REMAND, the examiner should render an opinion as to:

(a) whether it is at least as likely as not that the Veteran's service-connected left knee caused or aggravated (permanently worsened beyond that due to the natural disease process) his hypertension, and/or 

(b) whether it is at least as likely as not that the Veteran's service-connected left knee caused or aggravated (permanently worsened beyond that due to the natural disease process) his diabetes mellitus, type II?  

The VA medical opinion provider should specifically consider the Veteran's contention that his service-connected left knee caused him to be inactive which caused or aggravated his claimed (i) hypertension and (ii) diabetes mellitus.

If the opinion provider finds that any (i) hypertension and/or (ii) diabetes mellitus was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  If the VA examiner is unable to make any of the requested determinations, he/she should explain why such a determination(s) is not possible

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - specifically including all VA medical records added to the claims file since the April 2014 supplemental statement of the case.  If any benefit sought is not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.   See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


